
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.1


ESCROW AGREEMENT


    THIS ESCROW AGREEMENT ("Agreement"), is entered into as of December 28,
2001, by and among U.S. SEARCH.COM INC., a Delaware corporation ("Parent"),
Comerica Bank-California, a California banking corporation(the "Escrow Agent"),
and IRWIN R. PEARLSTEIN, DAVID PEARLSTEIN and CHERYL PEARLSTEIN-ENOS, each an
individual (individually, a "Shareholder" and collectively, the "Shareholders").

R E C I T A L S

    This Agreement is being entered into in reference to the following facts:

    A.  Pursuant to an Agreement and Plan of Merger, dated as of December 28,
2001 (the "Merger Agreement"), among Parent, US SEARCH Screening Services, Inc.,
a Delaware corporation, Professional Resource Screening, Inc., a California
corporation ("PRSI") and the Shareholders, Parent will acquire PRSI, and
Shareholders will receive Merger Consideration consisting of, in part, shares of
common stock, $0.001 par value per share, of the Parent (the "Parent Common
Stock").

    B.  Pursuant to the Merger Agreement, certain of the shares of Parent Common
Stock constituting Merger Consideration will be issued and delivered to the
Shareholders on the Closing Date and on January 31, 2002, and the remainder of
such shares of Parent Common Stock constituting Merger Consideration
(collectively, the "Escrowed Shares") will be delivered to the Escrow Agent on
the Closing Date and on January 31, 2002.

    C.  The Merger Agreement provides that, on the Closing Date and on
January 31, 2002, the Escrowed Shares shall be deposited into escrow to be held
and disposed of by the Escrow Agent as provided herein for the satisfaction of
certain claims as more fully set forth herein.

    D.  Parent and the Shareholders wish to appoint the Escrow Agent to serve as
the escrow agent hereunder, and the Escrow Agent is willing to do so upon the
terms and conditions hereinafter set forth.

A G R E E M E N T

    NOW THEREFORE, in consideration of the premises and the mutual obligations
and covenants set forth herein, the parties hereto agree as follows:

ARTICLE I.
Defined Terms

    Section 1.1  Capitalized terms used and not defined herein have the
respective meanings given to them in the Merger Agreement.

ARTICLE II.
Appointment of Escrow Agent; Creation of Escrow Deposit

    Section 2.1  Appointment of Escrow Agent.  Parent and the Shareholders
hereby appoint the Escrow Agent, and the Escrow Agent hereby agrees to act, as
depository and administrator of the Escrow Deposit (as defined below) upon the
terms and conditions set forth herein.

    Section 2.2  Escrow of Parent Common Stock.  On December 31, 2001 and on
January 31, 2002, Parent, pursuant to the Merger Agreement, shall deliver to the
Escrow Agent original stock certificates representing the Escrowed Shares
required to be deposited into escrow on such date for deposit in escrow (the
"Escrow Deposit"), all issued in the name of the Shareholders with stock powers
in favor of the Escrow Agent. The Escrow Deposit shall be maintained by, and
shall be under the exclusive

--------------------------------------------------------------------------------

dominion and control of, the Escrow Agent and shall be disbursed by the Escrow
Agent only in accordance with the provisions of this Agreement.

    Section 2.3  Dividends, Etc.  Cash dividends, dividends payable in
securities or other distributions of any kind paid or made on a portion or all
of the Escrowed Shares (excluding any shares of capital stock of the Parent
received upon a stock split or stock dividend unless such stock dividend or
stock split is taxable to the Shareholder who is the beneficial owner of such
shares pursuant to Section 301 of the Code) shall not be held in escrow
hereunder, but shall be promptly distributed by the Escrow Agent directly to the
Shareholders in accordance with their respective percentage interests in the
Escrowed Shares on which such dividends or other distributions are paid or made.
The respective percentage interests of the Shareholders are set forth on
Schedule 2.3. The Escrowed Shares together with any amounts or other property in
respect thereof held by the Escrow Agent in the Escrow Deposit hereunder from
time to time are referred to collectively herein as the "Escrowed Property."

    Section 2.4  Transferability.  Except as expressly set forth in Section 6.3
hereof, the interest of the Shareholders in the Escrow Deposit shall not be
assignable or transferable, other than solely by operation of law to the heirs
or executors of the Shareholders. The Shareholders shall not pledge, grant a
lien on or other security interest in, grant an option in respect of or
otherwise encumber, any interest in the Escrow Deposit. Any purported
assignment, transfer or encumbrance of an interest in the Escrow Deposit in
violation of this Section 2.4 shall be void.

ARTICLE III.
Disposition of Escrow Deposit

    Section 3.1  Term of Escrow Deposit.  The Escrowed Property held in the
Escrow Deposit shall be held by the Escrow Agent until December 28, 2003 (the
"Termination Date") and on the terms and subject to the conditions set forth
herein. The Escrowed Property shall be held by the Escrow Agent for the
satisfaction of any claim for which any Shareholders' Indemnified Party is
entitled to recover indemnification under the Merger Agreement (an "Indemnity
Claim").

    Section 3.2  Indemnity Claims.  Upon the occurrence of an event which Parent
in good faith believes constitutes the basis for a Parent Indemnified Party to
receive a payment in respect of an Indemnity Claim, Parent shall promptly (and
in any event on or prior to the Termination Date) give notice of such event (the
"Indemnity Claim Notice") (which notice shall state that it is given pursuant to
this Section 3.2) to the Shareholders and the Escrow Agent, setting forth in
reasonable detail: (a) the basis of the Indemnity Claim, and (b) if determined,
the dollar amount of the claim. Except to the extent prohibited under applicable
law, Parent shall upon request make available to the Shareholders all relevant
information requested by the Shareholders that is material to such Indemnity
Claim and which is in the possession of Parent.

    Section 3.3  Indemnity Claims Not Disputed by Shareholders.  If, within
thirty (30) days after receipt of the Indemnity Claim Notice, the Shareholders
do not give the notice provided for in Section 3.4 hereof, then Parent shall be
entitled to make demand (an "Undisputed Demand") upon the Escrow Agent to:
(i) retain for future return to Parent, as and when the amount is determined, if
the amount is not then determined, or (ii) disburse to Parent, if the amount has
then been determined, the full amount of the Indemnity Claim set forth in the
subject Indemnity Claim Notice from the Escrowed Property (up to the aggregate
amount of the Escrowed Property) in accordance with the procedures specified in
Section 3.9 below.

    Section 3.4  Indemnity Claims Disputed by Shareholders in Whole.  If the
Shareholders in good faith dispute the Indemnity Claim described in an Indemnity
Claim Notice and/or the amount that Parent seeks as payment on account of such
Indemnity Claim, then the Shareholders shall, within thirty (30) days after
receipt of the Indemnity Claim Notice, notify in writing Parent and the Escrow
Agent of such dispute, setting forth the basis for such dispute in reasonable
detail, based on their good faith

2

--------------------------------------------------------------------------------

belief. In the event that the Shareholders dispute the entire Indemnity Claim,
the Escrow Agent shall not distribute any amount of Escrowed Property with
respect thereto until the Escrow Agent receives either (i) a written agreement
signed by the Shareholders and Parent stating the amount to which Parent is
entitled in connection with such Indemnity Claim (an "Indemnity Claim
Agreement") or (ii) a copy of an order of a court of competent jurisdiction
directing the Escrow Agent to make such distribution together with an opinion of
counsel reasonably acceptable to the Escrow Agent to the effect that such order
or award is final and binding with respect to Parent and the Shareholders and
that no appeal may be taken therefrom or that the time to appeal therefrom has
expired (such award and legal opinion, collectively, a "Final Judgment");
provided that in the case of clause "(ii)," the Escrow Agent shall give written
notice of the proposed distribution, together with copies of all such documents
and opinions, to Parent and the Shareholders at least five (5) days prior to the
date of the distribution by the Escrow Agent. After the occurrence of an event
specified in clauses "(i)" or "(ii)" above, the Escrow Agent shall disburse to
Parent the applicable amounts with respect to any Indemnity Claims from the
Escrowed Property held in the Escrow Deposit (up to the aggregate amount of
Escrowed Property in such Escrow Deposit) in accordance with the procedures
specified in Section 3.9 below.

    Section 3.5  Indemnity Claims Disputed by Shareholders in Part.  If the
Shareholders in good faith dispute part, but not all, of an Indemnity Claim, the
Escrow Agent shall, if the amount is undetermined, retain for future remittance
to Parent, or, if the amount is determined, remit to Parent in accordance with
the procedures set forth in Section 3.3 the amount attributable to that portion
of the Indemnity Claim that is not disputed by the Shareholders. The Escrow
Agent shall not distribute any amount of Escrowed Property with respect to the
balance of such Indemnity Claim except in accordance with the procedures set
forth in Section 3.4.

    Section 3.6  Notice to Withhold on the Termination Date.  On or prior to the
Termination Date, Parent may furnish a notice to the Escrow Agent and the
Shareholders (the "Withholding Notice"), which notice shall state that it is
being given pursuant to this Section 3.6, specifying the amount (which amount
shall not exceed the amount that Parent reasonably and in good faith believes is
or may be necessary to satisfy the related Indemnity Claims) of Escrowed
Property, if any, to be retained on account of pending Indemnity Claims for
which an Indemnity Claim Notice has previously been provided pursuant to
Section 3.2 and which has not yet been satisfied. The Withholding Notice shall
contain the information specified in Section 3.2 to the extent available to
Parent and not previously delivered to the Escrow Agent. Upon the receipt by the
Escrow Agent of the Indemnity Withholding Notice, the Escrow Agent shall retain
in the Escrow Deposit the amount set forth in the Withholding Notice.

    Section 3.7  Distribution of the Escrow Deposit.  On the Termination Date,
the Escrow Agent shall deliver to the Shareholders all of the Escrowed Property
that has not previously been disbursed to Parent in accordance with Sections
3.3, 3.4 or 3.5, except for any amount of Escrowed Property required to be
withheld pursuant to Sections 3.6 and 3.8 hereof. Such distributions shall be
made to each of the Shareholders in accordance with their respective percentage
interests set forth on Schedule 2.3. Distributions to the Shareholders shall be
made (i) with respect to any Parent Common Stock held by delivering the stock
certificates representing such Parent Common Stock to the transfer agent of
Parent with instructions to transfer such Parent Common Stock to the
Shareholders and (ii) with respect to any other property held on deposit with
the Escrow Agent, by mailing checks (if cash) issued by the Escrow Agent, as
maker, or such other property to the Shareholders by United States certified
mail, return receipt requested, at their addresses set forth in Section 6.2 or
such other addresses as may be provided in writing to the Escrow Agent and
Parent by the Shareholders in accordance with Section 6.2. The stock
certificates representing the Parent Common Stock shall bear any legends that,
in the opinion of Parent, may be required by law (including without limitation,
the legend contemplated by Section 5.28(a) of the Merger Agreement).

3

--------------------------------------------------------------------------------

    Section 3.8  Retention of Escrow Deposit After Termination Date.  Upon
receipt of any Withholding Notice, the Escrow Agent shall continue to hold in
the Escrow Deposit after the Termination Date, with respect to each pending
Indemnity Claim referred to in such Withholding Notice, the amount of Escrowed
Property specified in such notice until such time as the Escrow Agent receives
(i) an Indemnity Claim Agreement or (ii) a Final Judgment (in each case,
evidencing the ultimate resolution of any of the underlying claims referred to
in such Withholding Notice consistent with this Article III). Upon receipt of
the Final Judgment or Indemnity Claim Agreement the Escrow Agent shall remit to
Parent, with respect to the Indemnity Claim to which such Indemnity Claim
Agreement or Final Judgment relates, the applicable amount, determined in
accordance with the procedures specified in Section 3.9 below, of Escrowed
Property specified in such Indemnity Claim Agreement or Final Judgment, as the
case may be, and shall release and distribute to the Shareholders such Escrowed
Property, if any, that the Escrow Agent continued to hold after the Termination
Date pursuant to Section 3.6 by reason of such claim and which is in excess of
the amount so distributed to Parent with respect thereto. The distributions to
the Shareholders shall be made in accordance with their respective percentage
interests set forth on Schedule 2.3; provided, however, that, to the extent the
distribution of such Escrowed Property to the Shareholders would cause the
Escrowed Property remaining in the Escrow Deposit after such distribution to
fall below the claimed amount (as stipulated in good faith in the Withholding
Notice) of all still unresolved or disputed Indemnity Claims identified in the
Withholding Notice, such Escrowed Property shall be retained by the Escrow Agent
and shall be available for distribution to Parent and the Shareholders upon the
resolution of any such unresolved or disputed Indemnity Claims, and such
Escrowed Property shall not be distributed to the Shareholders until such time,
if any, as such distribution can be made without causing the Escrowed Property
remaining in the Escrow Deposit to fall below the claimed amount of all
remaining unresolved or disputed Indemnity Claims identified in the Withholding
Notice.

    Section 3.9  Satisfaction of Indemnity Claims.  

    (a) Until such time as the Escrow Deposit is exhausted or released, all
Indemnity Claims against the Shareholders pursuant to Article X of the Merger
Agreement may be satisfied from Escrowed Shares held in the Escrow Deposit, in
accordance with the applicable provisions of this Agreement. If Parent has made
a claim against the Escrow Deposit and is entitled to receive payment with
respect to an Indemnity Claim, the Escrow Agent shall transfer to the Parent a
sufficient number of Escrowed Shares to satisfy fully such claim.

    (b) The number of Escrowed Shares to be distributed by the Escrow Agent in
satisfaction of any such Indemnity Claim shall be equal to: (1) in the case of a
distribution made on or before January 28, 2002, the amount of such claim
divided by the price per share of a share of Parent Common Stock determined
under Section 2.4(b)(i) of the Merger Agreement (rounded upwards to the nearest
whole share), and (2) in the case of a distribution made after January 28, 2002,
the amount of such claim divided by the price per share of a share of Parent
Common Stock determined under Section 2.4(b)(ii) of the Merger Agreement
(rounded upwards to the nearest whole share); provided that, in the case of a
distribution made pursuant to clause (1) only, the Escrow Agent shall
distribute, on January 31, 2002, an additional number of Escrowed Shares to
Parent (rounded upwards to the nearest whole share) in respect of such Indemnity
Claim equal to the number, if any, by which (A) the number of shares obtained by
dividing (i) the amount of such claim by (ii) the lower of (A) $1.35 or (B) the
higher of (1) the average closing price of the Parent's common stock on the
Nasdaq National Market System for the five business days prior to, but not
including, January 28, 2002 or (2) $0.80 exceeds (B) the number of Escrowed
Shares distributed by the Escrow Agent on or before January 28, 2002 pursuant to
clause (1). Prior to the Escrow Agent making any such distribution to Parent,
Parent and the Shareholders shall certify jointly in writing to the Escrow Agent
the number of Escrowed Shares to be distributed pursuant to this Section 3.9.

4

--------------------------------------------------------------------------------

    Section 3.10  Reporting.  Unless otherwise required pursuant to a
"determination" within the meaning of Section 1313(a) of the Code, the parties
hereto shall, for federal income tax purposes and, to the extent permitted by
applicable law, state and local purposes, report in a manner that is consistent
with the status of the Shareholders as the owners of the Escrowed Property, and
the Shareholders shall furnish any required tax forms consistent with the
foregoing.

    Section 3.11  Voting Authority.  The Shareholders shall have the full right
to vote all Escrowed Shares (other than any Escrowed Shares that have been
delivered to the Parent to satisfy an Indemnity Claim or any Escrowed Shares
that are the subject of an Undisputed Demand) for so long as they are held by
the Escrow Agent. The Escrow Agent shall comply with any written directions of a
Shareholder as to the exercise of any voting rights by that Shareholder. In the
absence of such directions, the Escrow Agent shall not vote any of the Escrowed
Shares.

ARTICLE IV.
Accounting

    Section 4.1  Accounting.  The Escrow Agent shall provide a written account
to Parent and the Shareholders within fifteen (15) days following the end of
each month ending on or prior to the Termination Date (and thereafter to the
extent any amounts remain in escrow pursuant to Article III) describing in
reasonable detail any transactions with respect to the Escrowed Property during
the immediately preceding month.

ARTICLE V.
Escrow Agent

    Section 5.1  Duties.  The duties and obligations of the Escrow Agent shall
be determined solely by the express provisions of this Agreement and shall be
limited to the performance of such duties and obligations as are specifically
set forth in this Agreement, as it may be amended from time to time with the
Escrow Agent's written consent as provided in Section 6.4.

    Section 5.2  Reliance.  In the performance of its duties hereunder, the
Escrow Agent shall be entitled to rely, in accordance with the terms of this
Agreement, upon any document or instrument reasonably believed by it to be
genuine and signed by Parent or any of the Shareholders. The Escrow Agent may
assume that any Person purporting to give any notice in accordance with the
provisions hereof has been duly authorized to do so.

    Section 5.3  Liability.  The Escrow Agent shall not be liable for any error
of judgment, or any action taken or omitted to be taken hereunder in good faith,
except in the case of its bad faith, gross negligence or willful misconduct. The
Escrow Agent shall be entitled to consult with counsel of its choosing
(including internal counsel) and shall not be liable for any act suffered or
omitted by it in good faith in accordance with the advice of such counsel. In no
event shall the Escrow Agent be liable for any indirect, special, consequential
damages, or punitive damages.

    Section 5.4  Disputes.  If the Escrow Agent shall be uncertain as to its
duties or rights hereunder, or shall receive instructions from any party hereto
with respect to the Escrowed Property which, in its opinion, are in conflict
with any of the provisions of this Agreement, it shall be entitled to refrain
from taking any action until such time as there has been a final determination
of the rights of Parent and the Shareholders with respect to the Escrowed
Property (or relevant portion thereof). For purposes of this Section 5.4, there
shall be deemed to have been a final determination of the rights of Parent and
the Shareholders with respect to the Escrowed Property (or relevant portion
thereof) at such time as Escrow Agent shall receive (i) an Indemnity Claim
Agreement or (ii) a copy of a Final Judgment which provides for the disposition
of the Escrowed Property (or relevant portion thereof). All disputes between the
Shareholders and Parent relating to this Agreement shall be handled in
accordance with the applicable provisions of the Merger Agreement.

5

--------------------------------------------------------------------------------

    Section 5.5  Resignation.  The Escrow Agent may resign at any time and be
discharged of the duties imposed hereunder (but without prejudice for any
liability in the case of its bad faith, gross negligence or willful misconduct
hereunder) by giving written notice to the Shareholders and Parent at least
ninety (90) days prior to the date specified for such resignation to take
effect. Upon the effective date of such resignation:

    (a) all property then held by the Escrow Agent hereunder shall be delivered
by it to such Person as may be designated jointly in writing by Parent and the
Shareholders, whereupon the Escrow Agent's obligations hereunder shall cease and
terminate;

    (b) if no such Person has been designated by such date, all obligations of
the Escrow Agent hereunder shall, nevertheless, cease and terminate, subject to
clause "(c)" below; and

    (c) the Escrow Agent's sole responsibility thereafter shall be to keep all
property then held by it and to deliver the same to the successor escrow agent
designated in writing by Parent and the Shareholders or, if no such successor
escrow agent shall have been so designated, in accordance with the directions of
a Final Judgment or an Indemnity Claim Agreement, and the provisions of Sections
5.7 and 5.8 shall remain in effect.

Upon their receipt of notice of resignation from the Escrow Agent, Parent and
the Shareholders shall use their commercially reasonable efforts jointly to
designate a successor escrow agent. Notwithstanding anything to the contrary in
the foregoing, the Escrow Agent or any successor escrow agent shall continue to
act as Escrow Agent until a successor is appointed and qualified to act as
Escrow Agent.

    Section 5.6  Removal of Escrow Agent.  Parent and the Shareholders may, upon
at least thirty (30) days prior written notice to the Escrow Agent, jointly
dismiss the Escrow Agent hereunder and appoint a successor. In such event, the
Escrow Agent shall promptly account for and deliver to the successor escrow
agent named in such notice the balance of the Escrowed Property, including all
investments thereof and accrued income thereon, on the date of such accounting
and delivery. Upon acceptance thereof and of such accounting by such successor
escrow agent, and upon reimbursement to the Escrow Agent of all expenses due to
it hereunder through the date of such accounting and delivery, the Escrow Agent
shall be released and discharged from all of its duties and obligations
hereunder, but without prejudice to any liability of the Escrow Agent for its
bad faith, gross negligence or willful misconduct hereunder.

    Section 5.7  Compensation.  For its services hereunder, the Escrow Agent
shall receive: (a) an annual fee of $3,750.00 from Parent, payable on the date
hereof and each anniversary thereof during the term of this Agreement; and (b) a
$50.00 bank transaction fee for each receipt and disbursement of Escrowed
Property, payable by the Parent upon the Escrow Agent's demand. In addition,
Parent shall reimburse the Escrow Agent for its reasonable out-of-pocket costs
and expenses, including reasonable attorney's fees in administering the Escrow
Deposit and performing its duties under this Agreement. If and when all of the
Escrowed Shares have been delivered pursuant to this Agreement prior to the
Termination Date, the Escrow Agent shall refund to Parent all annual fees paid
in advance and not accrued, if any. The rights under this paragraph shall
survive the termination of this Agreement or the resignation or removal of the
Escrow Agent.

    Section 5.8  Indemnification.  Each of Parent and Shareholders, jointly and
severally, agrees to indemnify, defend and hold harmless the Escrow Agent and
each of its respective directors, employees, officers, agents, successors and
assigns (the "Indemnified Parties") and from and against any loss, liability,
claim, damage, injury, demand or expense, including reasonable legal fees,
arising out of or in connection with the performance of the Escrow Agent's
obligations hereunder, including reasonable costs and expenses incurred in
connection with the collection of its fees and including the reasonable costs
and expenses of defending itself against any claim or liability arising out of
or in connection with the performance of its duties hereunder, except for any
loss, liability, claim, damage, injury, demand or

6

--------------------------------------------------------------------------------

expense resulting from the Escrow Agent's bad faith, gross negligence or willful
misconduct; provided, however, that promptly after the receipt by the Escrow
Agent of notice of any claim or the commencement of any suit, action or
proceeding against any Indemnified Party, the Escrow Agent shall, if a claim of
indemnification in respect thereof is to be made against any of the other
parties hereto, notify such other parties thereof in writing; and provided,
further, that the indemnifying party or parties shall be entitled, jointly or
severally and at their own expense, to participate in or assume the defense of
any such action, suit or proceeding. The right of the Escrow Agent (or any
successor escrow agent appointed hereunder) to indemnification under this
Section 5.8 shall survive the termination of this Agreement.

    Section 5.9  Filings and Resolution.  Concurrently with its execution and
delivery of this Agreement, Parent shall deliver to the Escrow Agent (a) a copy
of its articles of incorporation, (b) corporate resolutions, signed by its
corporate secretary, authorizing it to enter this Agreement, and (c) a
Certificate of Authority in the form attached hereto as Exhibit "A."

ARTICLE VI.
Miscellaneous

    Section 6.1  Term.  This Agreement shall continue in full force and effect
until the final distribution of all Escrowed Property held by the Escrow Agent
in the Escrow Deposit.

    Section 6.2  Notices.  All notices, requests, demands and other
communications which are required or may be given under this Agreement shall be
in writing and shall be deemed to have been duly given when received if
personally delivered; when transmitted if transmitted by telecopy, electronic or
digital transmission method; the day after it is sent, if sent for next day
delivery to a domestic address by recognized overnight delivery service (e.g.,
Federal Express); and upon receipt, if sent by certified or registered mail,
return receipt requested. In each case notice shall be sent to:

    if to Parent:

US SEARCH.com Inc.
5401 Beethoven Street
Los Angeles, CA 90066
Attn: Karol L.K. Pollock, Esq.
Fax Number: (310) 578-5549

    with a copy to:

Latham & Watkins
633 West 5th Street
Suite 4000
Los Angeles, CA 90071
Attn: Pamela B. Kelly, Esq. and Neil Cummings, Esq.
Fax Number: (213) 891-8763

    If to the Shareholders:

Irwin R. Pearlstein
2400 Bisso Lane, Suite 100
Concord, CA 94520
Fax Number: (925) 887-7034


7

--------------------------------------------------------------------------------

    with a copy to:

Morgan, Miller & Blair, P.C.
1676 N. California Blvd.
Walnut Creek, CA 94596
Attn: George S. Cabot, Esq.
Fax Number: (925) 943-1106

    If to the Escrow Agent:

Comerica Bank-California
Special Corporate Financial Services Escrow
275 Battery Street, Suite 1100
San Francisco, California 94111
Attn: Winne Chow
Fax Number: (415) 954-5033

or to such other place and with such other copies as any party may designate as
to itself by written notice to the others.

    Section 6.3  Assignment.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective representatives,
successors and assigns. Neither this Agreement nor any rights, duties or
obligations hereunder shall be assigned by any party hereto without the prior
written consent of the parties hereto, except that Parent may assign all such
rights to any lender as collateral security and assign its rights and
obligations under this Agreement to a wholly-owned Subsidiary (or a partnership
controlled by Parent or the Acquiror) or Subsidiaries of Parent and otherwise to
the same extent it is permitted to assign its rights and obligations under the
Merger Agreement.

    Section 6.4  Amendments and Waivers.  This Agreement may not be modified or
amended except by an instrument or instruments in writing signed by the party
against whom enforcement of any such modification or amendment is sought. The
parties hereto may, only by an instrument in writing, waive compliance by
another party hereto with any term or provision of this Agreement on the part of
such other party hereto to be performed or complied with. The waiver by the
parties hereto of a breach of any term or provision of this Agreement shall not
be construed as a waiver of any subsequent breach.

    Section 6.5  Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of California, without
reference to the choice of law principles thereof.

    Section 6.6  Entire Agreement.  This Agreement (including agreements
referred to herein) contains the entire agreement between the parties with
respect to the subject matter hereof and there are no agreements,
understandings, representations or warranties between the parties other than
those set forth or referred to herein. This Agreement is not intended to confer
upon any Person not a party hereto (or its successors and assigns permitted by
Section 6.3) any rights or remedies hereunder.

    Section 6.7  Expenses.  Except as set forth elsewhere in this Agreement, all
legal and other costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses.

    Section 6.8  Headings; Definition.  The Section and Article headings
contained in this Agreement are inserted for convenience of reference only and
will not affect the meaning or interpretation of this Agreement. All references
to Sections or Articles contained herein mean Sections or Articles of this
Agreement unless otherwise stated. All capitalized terms defined herein are
equally applicable to both the singular and plural forms of such terms.

8

--------------------------------------------------------------------------------

    Section 6.9  Severability.  If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

    Section 6.10  Service of Process; Consent to Jurisdiction; Waiver of Jury
Trial.  

    (a) Service of Process. Each of the parties hereto irrevocably consents to
the service of any process, pleading, notices or other papers by the mailing of
copies thereof by registered, certified or first class mail, postage prepaid, to
such party at such party's address set forth herein, or by any other method
provided or permitted under California law.

    (b) Except as otherwise expressly provided herein, all disputes between
Parent and/or Shareholders and the Escrow Agent relating to the payment of the
Escrowed Property and/or the Escrow Agent's rights, obligations, and liabilities
arising from or related to this Agreement shall be resolved by mandatory binding
expedited arbitration under the Commercial Arbitration Rules of the American
Arbitration Association ("AAA") in effect as of the date the request for
arbitration is filed (the "Rules") before a single, neutral arbitrator, selected
in accordance with the Rules. Each of the parties may initiate such an
arbitration pursuant to the Rules. The arbitration shall be held in San
Francisco, California (such site being herein referred to as the "Forum"). Each
party hereto irrevocably and unconditionally: (i) agrees that any suit, action
or other legal proceeding brought to enforce any arbitration award may be
brought in the United States District Court for the Central District of
California or, if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in the County of Los Angeles,
California; (ii) consents to the jurisdiction of any such court in any such
suit, action or proceeding; (iii) waives any objection which such party may have
to the laying of venue of any such suit, action or proceeding in any such court;
and (iv) waives, to the fullest extent permitted by applicable law, any right to
have a trial by jury in respect of any suit, action or proceeding directly or
indirectly arising out of, under or in connection with this Agreement

    Section 6.11  Joint and Several Liability.  Notwithstanding anything to the
contrary in this Agreement or any other of the Transaction Documents, the
representations, warranties, covenants, obligations, liabilities and duties of
the Shareholders hereunder and thereunder shall be joint and several. Each of
the Shareholders hereby irrevocably waives any and all defenses available to a
surety and acknowledges and agrees that the joint and several liability
contemplated hereby was a material inducement to the execution and delivery by
the Parent and the Acquiror of the Transaction Documents to which they are
party.

    Section 6.12  Counterparts.  This Agreement may be executed in one or more
counterparts (including by facsimile), all of which shall be considered one and
the same agreement, and shall become effective when one or more counterparts
have been signed by each of the parties and delivered to the other parties.

    Section 6.13  Attorneys' Fees.  If any party to this Agreement brings an
action to enforce its rights under this Agreement, the prevailing party shall be
entitled to recover its costs and expenses, including without limitation
reasonable attorneys' fees, incurred in connection with such action, including
any appeal of such action.

9

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Escrow Agreement as of the date set forth above.

"PARENT":   U.S. SEARCH.COM INC.
 
 
By:
 
/s/ KAROL POLLOCK   

--------------------------------------------------------------------------------

Name: Karol Pollock
Title: General Counsel
"SHAREHOLDERS":
 
By:
 
/s/ IRWIN R. PEARLSTEIN   

--------------------------------------------------------------------------------

IRWIN R. PEARLSTEIN
 
 
By:
 
/s/ DAVID PEARLSTEIN   

--------------------------------------------------------------------------------

DAVID PEARLSTEIN
 
 
By:
 
/s/ CHERYL PEARLSTEIN-ENOS   

--------------------------------------------------------------------------------

CHERYL PEARLSTEIN-ENOS
"ESCROW AGENT":
 
COMERICA BANK—CALIFORNIA
 
 
By:
 
/s/ LAWRENCE T. NELSON   

--------------------------------------------------------------------------------

Lawrence T. Nelson,
Vice President

10

--------------------------------------------------------------------------------


SCHEDULE 2.3

Percentage Interests of Shareholders


Irwin R. Pearlstein   51.0 %
David Pearlstein
 
24.5
%
Cheryl Pearlstein-Enos
 
24.5
%

11

--------------------------------------------------------------------------------


EXHIBIT "A"
TO
ESCROW AGREEMENT

CERTIFICATE OF AUTHORITY


    The undersigned hereby certifies that any one of the following persons
acting alone has the authority to execute and deliver documents on behalf of
U.S. SEARCH.com Inc. pursuant to the Escrow Agreement, dated as of December 28,
2001, between Comerica Bank-California, U.S. Search.com Inc., Irwin R.
Pearlstein, David Pearlstein, and Cheryl Pearlstein-Enos

Name


--------------------------------------------------------------------------------

  Position

--------------------------------------------------------------------------------

  Manual Signature

--------------------------------------------------------------------------------

Brent Cohen   Chief Executive Officer            

--------------------------------------------------------------------------------


Karol Pollock
 
General Counsel
 
         

--------------------------------------------------------------------------------

    U.S. SEARCH.COM INC.
 
 
By:
 
         

--------------------------------------------------------------------------------


 
 
Name:
 
         

--------------------------------------------------------------------------------

    Its:            

--------------------------------------------------------------------------------

12

--------------------------------------------------------------------------------





QuickLinks


EXHIBIT 10.1



ESCROW AGREEMENT
SCHEDULE 2.3 Percentage Interests of Shareholders
EXHIBIT "A" TO ESCROW AGREEMENT CERTIFICATE OF AUTHORITY
